Exhibit 10.15
THIRD AMENDED AND RESTATED
REVOLVING LINE OF CREDIT PROMISSORY NOTE
THIS NOTE AMENDS AND RESTATES THAT CERTAIN REVOLVING LINE OF CREDIT PROMISSORY
NOTE DATED NOVEMBER 1, 2004, IN THE ORIGINAL PRINCIPAL AMOUNT OF $5,000,000.00
GIVEN BY BORROWER IN FAVOR OF BANK (THE “ORIGINAL NOTE”), AS AMENDED BY THAT
CERTAIN AMENDED AND RESTATED REVOLVING LINE OF CREDIT PROMISSORY NOTE DATED
JANUARY 31, 2007, IN THE ORIGINAL PRINCIPAL AMOUNT OF $5,000,000 GIVEN BY
BORROWER IN FAVOR OF BANK (THE “FIRST AMENDED NOTE”), AND AS MODIFIED BY THOSE
CERTAIN LETTER AGREEMENTS DATED FEBRUARY 20, 2008, FEBRUARY 28, 2008, MAY 19,
2008, AND AUGUST 12, 2008 (COLLECTIVELY, THE “LETTER AGREEMENTS”), AND AS
FURTHER AMENDED BY THAT CETAIN SECOND AMENDED AND RESTATED REVOLVING LINE OF
CREDIT PROMISSORY NOTE DATED NOVEMBER 6, 2008, IN THE ORIGINAL PRINCIPAL AMOUNT
OF $5,000,000.00 GIVEN BY BORROWER IN FAVOR OF BANK (THE “SECOND AMENDED NOTE”)
(THE ORIGINAL NOTE, TOGETHER WITH THE FIRST AMENDED NOTE AND THE LETTER
AGREEMENTS AND THE SECOND AMENDED NOTE SHALL BE COLLECTIVELY REFERRED TO HEREIN
AS THE “EXISTING NOTE”). THE PRINCIPAL BALANCE OUTSTANDING UNDER THE EXISTING
NOTE AS OF THE DATE HEREOF IS $2,500,000.00. THIS NOTE IS BEING EXECUTED BY
BORROWER AND DELIVERED TO BANK IN SUBSTITUTION FOR THE EXISTING NOTE AND NOT IN
PAYMENT, SATISFACTION OR CANCELLATION OF THE OUTSTANDING INDEBTEDNESS EVIDENCED
BY THE EXISTING NOTE. NO ADDITIONAL DOCUMENTARY STAMP TAXES OR NON-RECURRING
INTANGIBLES TAXES ARE DUE IN CONNECTION WITH THE EXECUTION OF THIS NOTE.

          Tampa, Florida U.S. $2,500,000.00   March 12, 2009

     The undersigned Borrower promises to pay to the order of SUNTRUST BANK, a
Georgia banking corporation (hereinafter called “Bank”, which term shall include
all subsequent holders of this Note by assignment or otherwise), at its offices
located in Tampa, Florida, or order, the sum of TWO MILLION FIVE HUNDRED
THOUSAND AND 00/100 DOLLARS ($2,500,000.00), or so much thereof as may be
advanced by Bank hereunder, together with interest as required under this Note.
Sums shall be advanced to Borrower by Bank hereunder pursuant to the terms and
conditions of that certain Loan Agreement of even date herewith, by and between
Bank and Borrower. The outstanding principal amount due hereunder may fluctuate
up and down from time to time, but shall not exceed Two Million Five Hundred
Thousand and 00/100ths United States Dollars ($2,500,000.00) in the aggregate
principal amount outstanding at any one time.
     The principal outstanding under this Note shall bear interest at the
Interest Rate (as hereinafter defined), which Interest Rate shall be adjusted on
each Interest Rate Determination Date (as hereinafter defined). The term
“Interest Rate” means two and one-half percent (2.50%) per annum above One Month
LIBOR-Indexed Rate (as hereinafter defined). The term “One Month LIBOR-Indexed
Rate” means that rate per annum which is the quotient of:

 



--------------------------------------------------------------------------------



 



(i) the rate per annum equal to the offered rate for deposits in U.S. dollars
for a one (1) month period, which rate appears on that page of Bloomberg
reporting service, or such similar service as determined by Bank, that displays
British Bankers’ Association interest settlement rates for deposits in U.S.
Dollars, as of 11:00 A.M. (London, England time) two (2) Business Days prior to
the Interest Rate Determination Date; provided, that if no such offered rate
appears on such page, the rate used for such Interest Period will be the per
annum rate of interest determined by Bank to be the rate at which U.S. dollar
deposits for the Interest Period are offered to Bank in the London Inter-Bank
Market as of 11:00 A.M. (London, England time), on the day which is two
(2) Business Days prior to the Interest Rate Determination Date, divided by
(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
Bank is subject with respect to any LIBOR loan pursuant to regulations issued by
the Board of Governors of the Federal Reserve System with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities” under
Regulation D). This percentage will be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
     If Bank determines in its sole discretion at any time (the “Determination
Date”) that it can no longer make, fund or maintain LIBOR based loans for any
reason, including without limitation illegality, or the LIBOR Rate cannot be
ascertained or does not accurately reflect Bank’s cost of funds, or Bank would
be subject to Additional Costs (as hereinafter defined) that cannot be recovered
from Borrower, then Bank will notify Borrower and thereafter will have no
obligation to make, fund or maintain LIBOR based loans. Upon such Determination
Date, the Interest Rate will be converted to a variable rate based upon the
Prime Rate (as hereinafter defined). Thereafter, the Interest Rate shall adjust
simultaneously with any fluctuation in the Prime Rate. “Prime Rate” shall mean
the publicly announced prime lending rate of the Bank from time to time in
effect, which rate may not be the lowest or best lending rate made available by
the Bank.
     The term “Business Day” as hereinabove used shall mean a day on which the
foreign exchange markets in London, England are open for business. The term
“Interest Rate Determination Date” as hereinabove shall mean and refer to the
date of this Note and the first (1st) Business Day of each calendar month
thereafter. The term “Interest Period” as hereinabove used means the period
commencing on each Interest Rate Determination Date and ending the day before
the next Interest Rate Determination Date.
     Interest hereunder shall be computed on the basis of a three hundred sixty
(360) day year, calculated for the actual number of days elapsed, provided,
however, that the Interest Rate charged hereunder shall never exceed the maximum
rate allowed, from time to time, by applicable law.
     Monthly payments consisting of accrued interest at the applicable Interest
Rate pursuant to the foregoing provisions of this Note shall be due and payable
beginning on April 1, 2009, and continuing on the first (1st) day of each month
thereafter until the Maturity Date (as defined below).

2



--------------------------------------------------------------------------------



 



     The “Maturity Date” of this Note shall be March 12, 2011. Notwithstanding
any contrary provision of this Note (a) in Bank’s sole and absolute discretion,
the Maturity date may be extended by written agreement acceptable to Bank and
Borrower, and (b) if not so extended, all amounts then outstanding under this
Note, if not sooner paid, shall be due and payable in full on the Maturity Date.
     In the event that any applicable law or regulation or the interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) (i) shall change the basis of taxation of payments to the Bank or any
amounts payable by Borrower hereunder (other than taxes imposed on the overall
net income of the Bank) or (ii) shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by the Bank, or (iii) shall impose any
other condition with respect to this Note, and the result of the foregoing is to
increase the cost to the Bank of making or maintaining this Note or to reduce
any amount receivable by Bank hereunder, and the Bank determines that such
increased costs or reduction in amount receivable was attributable to the One
Month LIBOR-Indexed Rate used to establish the One Month LIBOR-Indexed Rate
hereunder, then Borrower shall from time to time, upon demand by the Bank, pay
to the Bank additional amounts sufficient to compensate the Bank for such
increased costs (the “Additional Costs”). A detailed statement as to the amount
of the Additional Costs, prepared in good faith and submitted to Borrower by the
Bank, shall be conclusive and binding in the absence of manifest error.
     A payment due hereunder shall be deemed late if it is not received by the
Bank on or before ten (10) days after the due date of such payment, and each
late payment shall automatically incur a late charge, payable immediately, equal
to five percent (5%) of such payment. This late charge provision shall not limit
the operation of any other provision of this Note regarding payments that are
not made when due hereunder. Further, notwithstanding any other rate of interest
provided for herein, the Interest Rate applicable to any payment or payments of
principal or interest, or any part thereof, not received by the Bank within ten
(10) days after the due date thereof shall thereafter be the maximum rate
allowed, from time to time, by applicable law (the “Default Rate”).
     Further still, Borrower shall be in default of this Note in the event that
any payment of principal or interest, or any part thereof, is not received by
the Bank within ten (10) days after the due date of such payment, or upon the
occurrence of any other default hereunder or under the terms of any mortgage or
other loan document securing or made at any time in connection with this Note or
with any loan cross-defaulted with this Note. In the event of any such default
that remains uncured upon the expiration of any applicable grace or cure period,
the principal sum remaining unpaid hereunder, together with all accrued and
unpaid interest thereon, and all other liabilities of the Borrower under this
Note, shall become due and payable at any time thereafter at the option of the
Bank, immediately upon the Bank’s written notice or demand. Also in that event,
the Bank shall have the remedies of a secured party under the Uniform Commercial
Code and, without limiting the generality of the foregoing, the immediate and
unconditional right to set off against this Note all money owed by Bank in any
capacity to each “Obligor” (which term includes Borrower and any guarantor or
other person or entity now or hereafter obligated for all or part of the
indebtedness of Borrower under this Note, or under any mortgage or other loan
document securing

3



--------------------------------------------------------------------------------



 



or made at any time in connection with this Note, whether or not then otherwise
due, and also to set off against all other liabilities of each Obligor to Bank
all money owed by Bank in any capacity to each Obligor; and, Bank shall be
deemed to have exercised such right of set-off and to have made a charge against
any such money immediately upon the occurrence of such default that remains
uncured upon the expiration of any applicable grace or cure period, even though
such a charge is made or entered on the books of Bank at a later time.
     In enforcing its remedies for default, unless any collateral security for
this Note (“Collateral”) is perishable or threatens to decline speedily in
value, or is of a type customarily sold on a recognized market, the Bank will
give Borrower reasonable notice of the time and place of any public sale thereof
or of the time after which any private sale or any other intended disposition
thereof is to be made. The requirement of reasonable notice shall be met if such
notice is mailed, postage prepaid, to Borrower at the address given below or at
any other address shown on the records of the Bank, at least five (5) days
before the time of the sale or disposition. In connection with the disposition
of any Collateral at the instance of the Bank, Borrower shall be and remain
liable for any deficiency, and Bank shall account to Borrower for any surplus,
provided, however, that the Bank shall have the right to apply all or any part
of such surplus (or to hold the same as a reserve against) any and all other
liabilities of Borrower to Bank, and further provided that no provision of this
Note or of any mortgage or other loan document securing or made at any time in
connection with this Note shall be construed to require that the Bank seek
recourse against any Collateral before or to the exclusion of any other default
rights and remedies that the Bank may have under applicable law. Borrower
promises and agrees to pay all costs and expenses of collection and reasonable
attorneys’ fee, including costs, expenses and reasonable attorneys’ fees on
appeal, if sought or collected by the Bank through legal proceedings or through
an attorney at law.
     Bank shall have the right, which may be exercised at any time whether or
not this Note is then due, to notify any one or more of the Obligors to make
payment to Bank on any amounts due or to become due on any Collateral. In the
event of any default hereunder (subject to any applicable cure period), Bank
shall thereafter have, but shall not be limited to, the following rights; (i) to
transfer this Note and the Collateral, whereupon Bank shall be relieved from all
further liabilities, duties and responsibilities hereunder and with respect to
any Collateral so pledged or transferred, and any transferee shall for all
purposes stand in the place of Bank hereunder and have all the rights of Bank
hereunder; (ii) to transfer the whole or any part of the Collateral into the
name of itself or its nominee; (iii) to vote the Collateral; (iv) to demand, sue
for, collect, or make any compromise or settlement it deems desirable with
reference to the Collateral; and, (v) to take control of any proceeds of
Collateral.
     No delay or omission on the part of Bank in exercising any right hereunder
shall operate as a waiver of such right or of any other right under this Note.
Presentment, demand, protest, notice of dishonor, and extension of time without
notice are hereby waived by Borrower and each and every other Obligor. Except as
otherwise expressly provided in this Note or by applicable law, any notice to
Borrower regarding this Note shall be sufficiently served for all purposes if
placed in the mail, postage prepaid, addressed to or left upon the premises at
the address shown below or any other address shown on the Bank’s records. Time
is of the essence in all matters relating to this Note.

4



--------------------------------------------------------------------------------



 



     Bank may, at any time, sell, transfer or assign this Note, the related
security instrument and any related loan documents, and any or all servicing
rights with respect thereto, or grant participations therein or issue mortgage
pass-through certificates or other securities evidencing a beneficial interest
in a rated or unrated public offering or private placement (the “Securities”).
Bank may forward to each purchaser, transferee, assignee, servicer, participant,
or investor in such Securities or any Rating Agency (as hereinafter defined)
rating such Securities (collectively, the “Investor”) and each prospective
Investor, all documents and information which Bank now has or may hereafter
acquire relating to the Borrower, any loan to Borrower, any guarantor, any
Obligor, the Collateral or the property, whether furnished by Borrower, any
guarantor or otherwise, as Bank determines necessary or desirable. The term
“Rating Agency” shall mean each statistical rating agency that has assigned a
rating to the Securities.
     JURY TRIAL WAIVER. BORROWER AND BANK HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE THE RIGHT EITHER OF THEM MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY LITIGATION, WHETHER IN CONTRACT OR TORT, AT LAW
OR IN EQUITY, BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND ANY OTHER DOCUMENT OR INSTRUMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR BANK ENTERING INTO THIS AGREEMENT. FURTHER, BORROWER
HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL HAS
THE AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS PROVISION.
     IN WITNESS WHEREOF, Borrower has executed and delivered this Note on the
date first above written.

            Borrower:
SADDLEBROOK RESORTS, INC.,
a Florida corporation
      By:   /s/ Thomas L. Dempsey         Thomas L. Dempsey        Its Chief
Executive Officer     

Borrower’s Address:
5700 Saddlebrook Way
Wesley Chapel, Florida 33543

5